Name: Commission Regulation (EEC) No 3388/92 of 25 November 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/28 Official Journal of the European Communities 26. 11 . 92 COMMISSION REGULATION (EEC) No 3388/92 of 25 November 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the arrangements for the automatic dismantling of negative monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3137/91 (% new agri ­ cultural conversion rates must be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 3318/92 0 ; HAS ADOPTED THIS REGULATION : Article 1 Annexes IV, V, VIII, X and XI to Regulation (EEC) No 1678/85 are hereby replaced by the Annexes hereto. Whereas, where the currency exchange rates are realigned within the European Monetary System, Article 6 of Regu ­ lation (EEC) No 1677/85 stipulates that, under the proce ­ dure laid down in Article 12 of that Regulation, the Member States' agricultural conversion rates must be adapted in such a way as to eliminate, in stages, newly created monetary gaps ; whereas pursuant to Article 6a of that Regulation, the agricultural conversion rate of a Member State for the pigmeat product sector is to be adapted so as to avoid, within certain limits, the applica ­ tion of new monetary compensatory amounts ; Whereas, as a result of the currency realignment of 22 November 1992 and having due regard to the provisions Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 201 , 31 . 7 . 1990, p. 9 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 332, 18 . 11 . 1992, p. 19 , 0 OJ No L 312, 18 . 11 . 1988, p. 16. 6) OJ No L 297, 29. 10 . 1991 , p. 17. 26. 11 . 92 Official Journal of the European Communities No L 344/29 ANNEX 'ANNEX IV GREECE Sector or product Agricultural conversion rates ECU 1 = Dr. .. Applicable until ECU 1 = Dr. .. Applicable from Milk and milk products 290,644 292,133 Beef and veal 290,644 292,133 Sheepmeat and goatmeat 266,487 267,855 Eggs and poultrymeat and ovalbumin and lactalbumin 290,644 292,133 Fishery products 266,487 267,855 Cereals 290,644 292,133 Rice 290,644 292,133 Sugar and isoglucose 290,644 292,133 Wine 290,644 292,133 Olive oil 290,644 292,133 Colza and rape seed 290,644 292,133 Sunflower and linseed 290,644 292,133 Soya beans 290,644 292,133 Dried fodder 290,644 292,133 Field beans and peas and sweet lupins 290,644 292,133 Grain legumes 290,644 292,133 Flax and hemp 290,644 292,133 Silkworms 290,644 292,133 Cotton 290,644 &gt; 25.11.1992 292,133 » 26.11.1992 Tobacco 290,644 292,133 Seeds 290,644 292,133 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 290,644 292,133  cherries 290,644 292,133  apricots, peaches, nectarines, table grapes, cauliflowers 290,644 292,133  cherries preserved in syrup 290,644 292,133  pears, plums, lemons, tinned pine ­ apples 290,644 292,133  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 290,644 292,133  Williams pears preserved in syrup 290,644 292,133  nuts, locust beans, prunes, dried grapes 290,644 292,133  Clementines, mandarines, satsumas, sweet oranges, artichokes 290,644 292,133  other fruit and vegetables 290,644 292,133 All other products (') 290,644 292,133 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. No L 344/30 Official Journal of the European Communities 26. 11 . 92 ANNEX V SPAIN Sector or product Agricultural conversion rates I ECU 1 = Pta ... Applicable until ECU 1 = Pta ... Applicable from Milk and milk products 154,801 155,692 " Beef and veal 154,801 155,692 Sheepmeat and goatmeat 154,196 155,084 Eggs and poultrymeat and ovalbumin and lactalbumin 154,196 155,084 Fishery products 154,385 155,274 Cereals 154,482 155,374 Rice 154,196 155,084 Sugar and isoglucose 154,482 155,374 Wine 153,263 154,146 Olive oil 157,645 1 58,551 Colza and rape seed 154,196 155,084 Sunflower and linseed 154,196 155,084 Soya beans 154,196 155,084 Dried fodder 155,265 154,146 Field beans and peas and sweet lupins 154,196 155,084 Grain legumes 154,196 155,084 Flax and hemp 155,263 154,146 Silkworms 153,265 154,146 Cotton 154,196 155,084  . ' 25.11.1992 ice noA 26.11.1992Tobacco 154,196 155,084 Seeds 154,196 155,084 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 154,196 155,084  cherries 154,196 155,084  apricots, peaches, nectarines, table grapes, cauliflowers 154,196 155,084  cherries preserved in syrup 154,196 155,084  pears, plums, lemons, tinned pine ­ apples 154,196 155,084  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 154,196 155,084  Williams pears preserved in syrup 154,196 155,084  nuts, locust beans, prunes, dried grapes 154,196 155,084  Clementines, mandarines, satsumas, sweet oranges, artichokes 157,603 158,512  other fruit and vegetables 154,196 155,084 All other products (') 154,196  155,084  (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 26. 11 . 92 Official Journal of the European Communities No L 344/31 ANNEX VIII ITALY Sector or product Agricultural conversion rates ECU 1 - Lit . . . Applicable until ECLVt ' = Applicable from Milk and milk products 1 900,00 1 908,93 &gt; Beef and veal 1 900,00 1 908,93 Sheepmeat and goatmeat 1 900,00 1 908,93 Eggs and poultrymeat and ovalbumin and lactalbumin 1 900,00 1 908,93 Fishery products 1 900,00 1 908,93 Cereals 1 900,00 1 908,93 Rice 1 900,00 1 908,93 Sugar and isoglucose 1 900,00 1 908,93 Wine 1 900,00 1 908,93 Olive oil 1 900,00 1 908,93 Colza and rape seed 1 900,00 1 908,93 Sunflower and linseed 1 900,00 1 908,93 Soya beans 1 900,00 1 908,93 Dried fodder 1 900,00 1 908,93 Field beans and peas and sweet lupins 1 900,00 1 908,93 Grain legumes 1 900,00 1 908,93 Flax and hemp 1 900,00 1 908,93 Silkworms 1 900,00 1 908,93 Cotton 1 900,00 1 908,93 Tobacco 1 900,00 " 25 11 1992 1 908,93 " 26.11.1992 Seeds 1 900,00 1 908,93 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 1 900,00 1 908,93  cherries 1 900,00 1 908,93  apricots, peaches, nectarines, table grapes, cauliflowers 1 900,00 1 908,93  cherries preserved in syrup 1 900,00 1 908,93  pears, plums, lemons, tinned pine ­ apples 1 900,00 1 908,93  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 1 900,00 1 908,93  Williams pears preserved in syrup 1 900,00 1 908,93 .  nuts, locust beans, prunes, dried grapes 1 900,00 1 908,93  Clementines, mandarines, satsumas, sweet oranges, artichokes 1 900,00 1 908,93  other fruit and vegetables 1 900,00 1 908,93 All other products (') 1 900,00 1 908,93 &gt; (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. No L 344/32 Official Journal of the European Communities 26. 11 . 92 ANNEX X PORTUGAL I Agricultural conversion rates Sector or product ECU 1 = Esc . . . Applicable until ECU 1 = Esc . . . Applicable from Milk and milk products 206,307 207,327 Beef and veal 206,307 207,327 Sheepmeat and goatmeat 208,676 209,523 Eggs and poultrymeat and ovalbumin and lactalbumin 206,307 207,327 Fishery products 208,676 209,523 Cereals 206,307 207,327 Rice 206,307 207,327 Sugar and isoglucose 206,482 207,327 Wine 206,307 207,327 Olive oil 206,307 207,327 Colza and rape seed 206,307 207,327 Sunflower and linseed 206,307 207,327 Soya beans 206,307 207,327 Dried fodder 206,307 207,327 Field beans and peas and sweet lupins 206,307 207,327 Grain legumes 206,307 207,327 Flax and hemp 206,307 207,327 Silkworms 206,307 207,327 Cotton 206,307  º 25.11.1992 207,327 &gt; 26.11.1992 Tobacco 206,307 207,327 Seeds 206,307 207,327 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 206,307 207,327  cherries 206,307 207,327  apricots, peaches, nectarines, table grapes, cauliflowers 206,307 207,327  cherries preserved in syrup 206,307 207,327  pears, plums, lemons, tinned pine ­ apples 206,307 207,327  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 206,307 207,327  Williams pears preserved in syrup 206,307 207,327  nuts, locust beans, prunes, dried grapes 206,307 207,327  Clementines, mandarines, satsumas, sweet oranges, artichokes 206,307 207,327  other fruit and vegetables 206,307 207,327 All other products (') 206,307 ) 207,327 ' (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 26. 11 . 92 Official Journal of the European Communities No L 344/33 ANNEX XI UNITED KINGDOM Sector or product Agricultural conversion rates ECU 1 - £ ... Applicable until ECU 1 - £ ... Applicable from Milk and milk products 0,880533 0,897525 Beef and veal 0,880533 0,897525 Sheepmeat and goatmeat 0,880533 0,897525 Eggs and poultrymeat and ovalbumin and lactalbumin 0,880533 0,897525 Fishery products 0,880533 0,897525 Cereals 0,880533 0,897525 Rice 0,880533 0,897525 Sugar and isoglucose 0,880533 0,897525 Wine 0,880533 0,897525 Olive oil 0,880533 0,897525 Colza and rape seed 0,880533 0,897525 Sunflower and linseed 0,880533 0,897525 Soya beans 0,880533 0,897525 Dried fodder 0,880533 0,897525 Field beans and peas and sweet lupins 0,880533 0,897525 Grain legumes 0,880533 0,897525 Flax and hemp 0,880533 0,897525 Silkworms 0,880533 0,897525 Cotton 0,880533 0,897525 25.11.1992 26.11.1992 Tobacco 0,880533 0,897525 Seeds 0,880533 0,897525 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 0,880533 0,897525  cherries 0,880533 0,897525  apricots, peaches, nectarines, table grapes, cauliflowers 0,880533 0,897525  cherries preserved in syrup 0,880533 0,897525  pears, plums, lemons, tinned pine ­ apples 0,880533 0,897525  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 0,880533 0,897525  Williams pears preserved in syrup 0,880533 0,897525  nuts, locust beans, prunes, dried grapes 0,880533 0,897525  Clementines, mandarines, satsumas, sweet oranges, artichokes 0,880533 0,897525  other fruit and vegetables 0,880533 0,897525 Ml other products (') 0,880533 0,897525 - (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat.'